Citation Nr: 0328127	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
right bunionectomy with reduction of motion of the right 
great toe, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for right bunionectomy 
scar, currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from September 
1970 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied increased 
ratings for the veteran's service connected residuals of a 
right bunionectomy including her foot disability and her 
scar.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

In August 2003 the veteran submitted recent medical records 
showing treatment for the service connected disabilities 
which are the subject of the present appeal.  The RO has not 
had the opportunity to reviewed this evidence.  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from skin disabilities and 
scars has changed during the course of the veteran's appeal.  
Where regulations change during the course of an appeal, VA 
must determine which set of regulations, the old or the new, 
is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This includes informing the appellant of 
the time she has in which to submit 
additional evidence.

2.  The veteran's complete medical 
treatment folder should be obtained from 
the VA medical center (VAMC) Memphis, 
Tennessee.  All information obtained 
should be made part of the file.  

3.  The veteran should also be accorded a 
VA orthopedic examination to determine 
the nature and extent of her service 
connected right foot disability.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

?	The examiner is requested to 
specifically identify how much 
limitation of motion of the right 
foot and right great toe are caused 
by the veteran's foot disability. 

?	The examiner is requested to indicate 
the surface area of the veteran's 
residual bunionectomy scar in square 
inches or square centimeters.  

?	With respect to the functioning of 
the veteran's right foot and right 
great toe, attention should be given 
to the presence or absence of pain, 
any limitation of motion, swelling, 
ankylosis, crepitus, deformity or 
impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's pain 
on the function and movement of her 
right foot and here ability to 
ambulate.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); See 38 C.F.R. 
§ 4.40 (2000) (functional loss may be 
due to pain, supported by adequate 
pathology).  In particular, it should 
be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The RO should readjudicate the claim 
for increased ratings in light of the 
evidence received.  

?	The RO is reminded that recent 
medical treatment records were 
associated with the claims file 
after the April 2003 Board hearing.  
This evidence has not yet been 
reviewed by the RO.  

?	The RO is also reminded to consider 
both the old and current rating 
schedules when rating the veteran's 
scar disability.

?	Finally the RO is reminded to 
consider rating the veteran's 
residuals of a right bunionectomy 
with reduction of motion of the 
right great toe under all 
appropriate diagnostic code which 
may include Diagnostic Codes 5003, 
5280, 5281, 5282, 5283, and 5284.

If any benefit is denied, the RO should 
issue a Supplemental Statement of the 
Case and give the appellant an 
opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


